DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-11 of this application is patentably indistinct from claims 1-11 of Application No. 16/715,534. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,041,771, claims 1-16 of U.S. Patent No. 10,054,413, claims 1-16 of U.S. Patent No. 10,302,404, claims 1-13 of US Patent No. 10,330,451, claims 1-19 of US Patent No. 9,869,536, claims 1-11 of U.S. Patent No. 9,835,427, claims 1-20 of  of U.S. Patent No. 11,098,990 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the above patents encompass at least the structure of the limitations of the claimed invention. The above patents may, for instance, merely omit an element or structure which is a matter of obviousness to one of ordinary skill in the art. Furthermore, the claims of the instant application require the same structure but are broader in scope because of omission of particular elements or because of verbiage of the limitations.

Claim Objections
Claim 1 is objected to because, while the claim is not indefinite, language could be added to better define the structure of the invention in the claims. For example, the upper primer insert portion could be better defined as having a top and bottom surface and properly locating the cylindrical coupling element and flash hole aperture with respect to those surfaces. Additional clarifying language is detailed in the Examiner drafted claim below.

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that Bilgeri and Hubsch do not disclose the invention as claimed in the amendment, the Examiner agrees in part. As stated above, claim language can be clarified to better define the invention and in doing so, the claim would define over the prior art references of Bilgeri and Hubsch. 

1. A two piece primer insert for ammunition comprising: 
an upper primer insert portion connected to a lower primer insert portion at an insert joint, wherein the upper primer insert portion comprises
 an upper primer top surface, 
an upper primer insert bottom surface opposite the upper primer insert top surface,
an upper primer flash hole aperture through the upper primer insert top surface and the upper primer bottom surface, and 
a substantially cylindrical coupling element extending away from the upper primer bottom surface, wherein the lower primer insert portion comprises: 
a lower primer bottom surface opposite a lower primer top surface, 
a primer recess in the lower primer top surface that extends toward the lower primer bottom surface and adapted to fit a primer, 
a lower flash hole aperture through the lower primer bottom surface, wherein the lower flash hole aperture is about the same diameter as the upper primer flash hole aperture; 
a middle flash hole groove in the bottom surface of the lower primer insert portion around the lower flash hole aperture, the middle flash hole groove is positioned between the upper primer flash hole aperture and the lower flash hole aperture and configured to receive a polymer overmolding, wherein the middle flash hole groove has a diameter greater than the lower flash hole aperture and the upper primer flash hole aperture.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK R MORGAN/Primary Examiner, Art Unit 3641